Opinion issued June 18, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00134-CR
                             NO. 01-13-00135-CR
                          ———————————
                    JOSE LUIS GARCIA III, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 208th District Court
                           Harris County, Texas
                Trial Court Cause Nos. 1318638 and 1366267


                        MEMORANDUM OPINION

     In trial court cause number 1318638, appellant, Jose Luis Garcia III, pleaded

guilty to the felony offense of possession of a controlled substance, namely,

methamphetamine, weighing more than 1 gram and less than 4 grams, and pleaded
true to a felony enhancement. In trial court cause number 1366267, appellant

pleaded guilty to the felony offense of unlawful possession of a firearm, and

pleaded true to a felony enhancement. In each cause number, the trial court found

appellant guilty, found the enhancement true, and, in accordance with appellant’s

plea agreement with the State, sentenced appellant to confinement for three years,

with the sentences to run concurrently. Appellant, proceeding pro se, filed a notice

of appeal in each cause. We dismiss the appeals for want of jurisdiction.

      The trial court must enter a certification of the defendant’s right of appeal

each time it enters a judgment of guilt or other appealable order. TEX. R. APP. P.

25.2(a)(2). In a plea-bargain case, a defendant may appeal only those matters that

were raised by written motion filed and ruled on before trial, or after getting the

trial court’s permission to appeal. Id. If a certification showing that the defendant

has the right of appeal has not been made part of the record, we must dismiss the

appeal. TEX. R. APP. P. 25.2(d).

      The clerk’s record filed in each appeal reflects that the trial court certified

that the case is a plea-bargain case and that appellant has no right of appeal. See

TEX. R. APP. P. 25.2(a)(2). The clerk’s record in each case supports the trial

court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005). Further, in each case, the record does not reflect that the trial court ruled

adversely to appellant on any matters raised by written motion filed and ruled on


                                         2
before trial, and appellant did not get the trial court’s permission to appeal. See

TEX. R. APP. P. 25.2(a)(2); Barcenas v. State, 137 S.W.3d 865, 866 (Tex. App.—

Houston [1st Dist.] 2004, no pet.).

        Because appellant does not have a right of appeal, we must dismiss the

appeals for want of jurisdiction. See Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action.”).

        Accordingly, we dismiss the appeals for want of jurisdiction. Appellant’s

pro se motion to dismiss the appeals, which is not signed by counsel, is dismissed

as moot. See TEX. R. APP. P. 42.2(a). Any other pending motions are dismissed as

moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3